Title: To George Washington from Thomas Jefferson, 28 November 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Nov. 28. 1792.

The rise in the price of copper, & difficulty of obtaining it from other quarters, has induced the Director of the Mint (as I had the honor of mentioning to you yesterday) to turn his attention to Sweden, as the country from which according to his information it may be obtained on the best terms. he wishes that some means could be adopted of importing some on the public account. there is so little direct commerce between this country & Sweden that we shall be obliged to resort to some intermediate

port, & I have imagined that (our resident in Holland being absent) our Minister in London would be the best person to confide the business to for the present occasion. you will see by mister Rittenhouse’s letter inclosed that he proposes an importation of 30. or 40. tons from Sweden at present. the former quantity, by his estimate will cost between nine & ten thousand dollars. if you approve of this mode & quantum of supply, a bill from the Treasury of 10,000 Doll. on our Holland bankers payable to mister Pinckney, would be convenient for the Director of the mint, and mister Pinckney shall be desired to adopt the best means he can of having 30. tons of copper shipped from Sweden for the Mint. I also inclose the Director’s letter of yesterday asking a supply of 5000. D. for the current purposes of the mint, & have the honor to be with the most perfect respect & attachmt Sir Your most obedt & most humble servt

Th: Jefferson

